DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The limitation “wireless communication means” in claim 1 is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “Wireless communicator” in claim 1 and “Radio frequency communication module” in claim 2.
Because this/these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they iare being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid /them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites “the microcontroller being in communication with each of the first and second interface wireless communicators”, but claim 14 depends on claim 1 which describes two microcontrollers.  It is not clear which microcontroller is meant.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 9-10, 12 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Russ (US 20140375209 A1) in view of Kotowski (US 20130319862 A1).
Regarding claim 1, Russ teaches a mass spectrometry system comprising:
A mass spectrometer having an ion source (ionization source for mass spectrometry, [0001]) having a plurality of high-voltage inputs of different voltages (multiple voltages applied to different parts of ion source, [0034], fig. 7), 
 A first high-voltage control circuit (voltage source 776) having a microcontroller and a first high-voltage-circuit wireless communicator (voltage sources are in signal communication with controller 794, [0034]; communication may be wireless, [0077], a wireless communicator implicitly includes a microcontroller of some kind for controlling the communication), the first high-voltage circuit being configured to control a power supply to at least one of the plurality of high voltage inputs of the ion source;
A second high-voltage control circuit (voltage source 778) having a microcontroller and a second high-voltage-circuit wireless communicator (for the same reasons as the first control circuit, above), the second high-voltage circuit being configured to control a power supply to at least one of the plurality of high voltage inputs; and
An interface circuit (controller 794) comprising a wireless communication means (wireless communication, [0077]), and a microcontroller (processor, [0077]) which is in communication with the wireless communication means;
Wherein the first and second high-voltage control circuits are physically spaced apart from one another (fig. 7), the interface circuit providing communication therebetween by communication between the wireless communication means the first and second high-voltage wireless communicators (system controller coordinates and synchronizes various parts of ion source by communicating with them, [0076-0077]).
	Russ does not teach that the first and second control circuits are at different ground planes. 
	Kotowski teaches a mass spectrometer in which a voltage source has a floating voltage (floating control isolated from main ground, [0058]).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to have the high-voltage power supplies of Russ float as taught by Kotowski, which would result in the power supplies having different ground planes, as a matter of selecting a known equivalent means of providing multiple wireless power supplies for a mass spectrometer without requiring separate ground connections and with no unexpected result.
	Regarding claim 2, Kotowski teaches that wireless communication may include radio communication ([0073]), so it would be obvious to one of ordinary skill in the art at the time of the invention to embody the wireless communicators of Russ as radio-frequency communicators as a matter of selecting a known common type of wireless communication with no unexpected result.
	Regarding claim 9, Russ teaches power supplies (776-778) connected to both the first and second high-voltage control circuits.
	Regarding claim 10, Russ teaches that one of the high voltage control circuits (790, which may be designated as “the second high voltage control circuit”) comprises an ionization filament control circuit for controlling an ionization filament (238) of the ion source.
	Regarding claim 12, Kotowski teaches a voltage protection device (186) attached to a floating voltage power source ([0034]).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Russ to have the voltage protection device of Kotowski attached to the microcontrollers, in order to prevent damage to the system as taught by Kotowski.
	Regarding claim 14, Russ teaches that the wireless communication means of the interface circuit (system controller 794) comprises a first interface wireless communicator (implicit in wireless communication), a microcontroller (of either power supply 776 or 778) being in communication with the first interface wireless communicator, the interface circuit providing communication between the first and second high voltage control circuits by communication between the first high voltage circuit wireless communicator and the first interface wireless communicator and between the second high voltage circuit wireless communicator and the first interface wireless communicator (system controller coordinates and synchronizes various parts of ion source by communicating with them, [0076-0077]).
	Russ does not teach a second interface wireless communicator which communicates with the microcontroller and the second high voltage control circuit.  
	It would have been obvious to one of ordinary skill in the art to provide a second interface wireless communicator in the system of Russ, for communicating with any of the multiple power supplies, as a matter of duplicating parts of the invention with no unexpected result (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced).  In this case adding another communicator to the system controller would simply allow faster communication with different parts of the mass spectrometer in a predictable manner.
	Regarding claim 15, Russ teaches a control processor ([0076]) which is communicably coupled to the interface circuit.
	Regarding claim 16, Russ does not teach the use of opto-isolators and based on Kotowski it would be obvious to embody the wireless communication system of Russ as a radio frequency system (as described above with respect to claim 2) so that the use of opto-isolators is not required.
Claims 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Russ in view of Kotowski and in further view of Haas (US 6,351,983 B1).
Regarding claim 3, Russ and Kotowski teach all the limitations of claim 1 as described above.  Russ and Kotowski do not teach a circuit housing unit, the first high-voltage control circuit and the second high-voltage control circuit being housed within the circuit housing unit in a spaced apart configuration.
Haas teaches a mass spectrometer having a circuit housing unit (electronic housing unit 36).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Russ and Kotowski to have the power supplies within a circuit housing unit such as that taught by Haas, in order to provide EM shielding and prevent physical contact with the circuits.  It would further be obvious to space the circuits apart from each other in order to prevent accidental electrical contact or dielectric breakdown between the circuits in a known manner with no unexpected result.
	Regarding claim 4, Russ teaches a power control unit (controller 794) which is separate from the power supply circuits (circuit housing in the combination with Haas, above).
	Regarding claims 5-7, Russ, Kotowski and Haas do not teach that the mass spectrometry system has dimensions of less than or equal to 60cm x 60cm x 25 cm, or that the circuit housing has dimensions of less than or equal to 45cm x 25cm x 15 cm, or that the circuit housing has dimensions of less than or equal to 21cm x 20cm x 8cm.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Russ et al to have the mass spectrometry system and/or circuit housing have the claimed dimensions, as a matter of adjusting the size of parts of the invention with no functional effect (In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.) 
	Regarding claim 8, the spacing between the mass spectrometry housing and the circuit housing can be altered as a matter of rearranging the parts of the invention ( In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice) with no functional effect since the spacing does not determine the functionality of the connection between the circuits and the mass spectrometer.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Russ in view of Kotowski and in further view of Booth (WO 2019/229450 A1).
Regarding claim 11, Russ and Kotowski teach all the limitations of claim 1 as described above.  Russ and Kotowski do not teach at least one circuit-status monitoring device associated with the first and/or second high-voltage control circuit.
Booth teaches a voltage source control unit having an integrated status monitoring device (p. 11, lines 21-24).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Russ and Kotowski to have the monitoring device of Booth, in order to monitor the high voltage circuit and ensure that it is functioning correctly in a known manner with no unexpected result. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Russ in view of Kotowski and in further view of Berthod (US 4,181,852 A).
Regarding claim 13, Russ and Kotowski teach all the limitations of claim 12 as described above.  Russ and Kotowski do not teach that the voltage protection device comprises a diode, a capacitor or a transient voltage suppressor.
Berthod teaches a voltage protection device comprising a capacitor (28, col. 3 lines 28-29, fig. 1).
It would have been obvious to one of ordinary skill in the art to have the voltage protection device of Kotowski be a capacitor, as a known equivalent means of protecting a circuit with no unexpected result. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096. The examiner can normally be reached M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID E SMITH/           Examiner, Art Unit 2881